DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 2, 3, 12-20, and 25 have been cancelled.  
	Claims 1, 4-11, 21-24, and 26-38 are pending and under examination.

2.	The objection to the claim listing is withdrawn in response to the amendment filed on 1/19/2022.

Double Patenting
3.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
                                                                                                                                                                                                                   
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


4.	Claims 1, 4-11, 21-24, and 26-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 and 11-19 of U.S. Patent No. 9,498,493, in view of each Cui et al. (Cancer Immunol. Immunother., 2006, 55: 1267-1279), Konur et al. (PGPUB 2007/0298093), and Roger (WO 96/14871; cited on the IDS filed on 6/29/2021).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets are drawn to composition comprising an antigen, neutral liposomes, an adjuvant, and a hydrophobic carrier such as mannide oleate/mineral oil and to using the composition in a therapy method.  While the patent claims do not specifically disclose treating cancer, using the composition recited in the patent claims to administer a tumor antigen would have been obvious to one of skill in the art in view of the prior art teaching that immunization with tumor antigens could be used to treat cancer (see Cui et al., Abstract).  While the patent claims do not specifically recite inducing both antibody and cellular immune responses, such is inherent to the method recited in the patent claims because all that is required to achieve such is to administer a composition comprising an antigen, neutral liposomes, an adjuvant, and a hydrophobic carrier.  While the patent claims recite a polynucleotide encoding a polypeptide antigen, replacing this polynucleotide with the polypeptide itself .
Thus, the instant claims and the patent claims are obvious variants.

5.	Claims 1, 4-11, 21-24, and 26-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of the U.S. Patent No. 10,232,052, in view of each Konur et al., Cui et al., and Roger.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a method for delivering a composition comprising an antigen, liposomes, an adjuvant, and a carrier comprising a continuous phase of a hydrophobic substance.  While the patent claims broadly recite an antigen, specifically using a tumor antigen in the composition recited in the patent claims would have been .

s 1, 4-11, 21-24, and 26-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,925,142, in view of each Cui et al., Konur et al., and Roger.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a method for treating cancer by using similar compositions.  The only difference is that the patent claims do not recite DNA-based poly(I:C) as an adjuvant.  Konur et al. teach that liposomes comprising poly (dI:dC) could be used as efficient adjuvants ([0013]; [0014]; [0058]; [0060]; [0067]).  Based on the teachings, one of skill in the art would have reasonably concluded that (dI:dC) could be used in the method recited in the patent claims.  It would have been obvious to one of skill in the art to modify the patent claims by using poly (dI:dC) as an adjuvant to achieve the predictable result of obtaining a composition suitable to be used in vaccination methods.  While the patent claims do not specifically recite inducing both antibody and cellular immune responses, such is inherent to the method recited in the patent claims because all that is required to achieve such is to administer a composition comprising an antigen, neutral liposomes, an adjuvant, and a hydrophobic carrier.  Furthermore, since Roger teaches that lyophilized liposomes comprising encapsulated agents could be directly incorporated into hydrophobic carriers (see Example 1), one of skill in the art would have found obvious to modify the patent claims by using liposomes in lyophilized form to achieve the predictable result of obtaining a composition suitable to induce immune responses. Thus, the instant claims and the patent claims are obvious variants.

s 1, 4-11, 21-24, and 26-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10, 11, 13-17, and 19 of U.S. Patent No. 11,260,116 (filed as Application No. 16/098,042), in view of both Konur et al., and Roger.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a method for treating cancer by using similar compositions.  The only difference is that the patent claims do not recite that the adjuvant is a DNA-based poly(I:C).  Konur et al. teach that liposomes comprising poly (dI:dC) could be used as efficient adjuvants ([0013]; [0014]; [0058]; [0060]; [0067]).  Based on the teachings, one of skill in the art would have reasonably concluded that (dI:dC) could be used in the method recited in the application claims.  It would have been obvious to one of skill in the art to modify the application claims by using poly (dI:dC) as an adjuvant to achieve the predictable result of obtaining a composition suitable to be used in vaccination methods.  While the patent claims do not specifically recite inducing both antibody and cellular immune responses, such is inherent to the method recited in the patent claims because all that is required to achieve such is to administer a composition comprising an antigen, neutral liposomes, an adjuvant, and a hydrophobic carrier.  Furthermore, since Roger teaches that lyophilized liposomes comprising encapsulated agents could be directly incorporated into hydrophobic carriers (see Example 1), one of skill in the art would have found obvious to modify the patent claims by using liposomes in lyophilized form to achieve the predictable result of obtaining a composition suitable to induce immune responses. Thus, the instant claims and the application claims are obvious variants.

.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 1, 4, 6-11, 21-24, and 26-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daftarian et al. (WO 2007/041832), in view of both Lingnau et al. (Expert Rev. Vaccines, 2007, 6: 741-746) and Tafaghodi et al. (Eur. J. Pharm. Biopharm., 2006, 64: 138-145), as evidenced by Aichinger et al. (Cell Biology International, 2008, 32: 1449-1458).  
Daftarian et al. teach: (i) a composition comprising CpGs and an antigen encapsulated within neutral liposomes (consisting of lecithin and cholesterol) and a hydrophobic carrier such as Montanide ISA 51), wherein the CpG could be incorporated claims 1, 9, 22, 28, 29, 32, and 33); (ii) a method of making the composition by encapsulating the antigen and CpGs into liposomes, followed by mixing with a carrier comprising a continuous hydrophobic phase (claims 6-8 and 10); and (iii) a method of using the composition to induce potent anti-tumoral immune responses in an animal, wherein the composition could be administered subcutaneously or intramuscularly (to achieve a depot effect) (claims 11, 21, 23, and 24) (see Abstract; p. 25, lines 14-29; p. 29, lines 4-8 and line 23 through p. 30, line 6; Examples 2-3; p. 51, lines 5-20).  As evidenced by the instant specification, Montanide ISA 51 comprises mannide oleate in mineral oil solution (claims 30 and 31) (see p. 20, lines 25-26)
Although Daftarian et al. teach lecithin, they do not specifically teach S100 lecithin (claims 28, 29, 32, and 33), as per MPEP § 716.02, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, there is no evidence that specifically using S100 lecithin results in unexpected properties over the prior art.
Daftarian et al. teach CpGs, not a DNA-based poly(I:C) (claims 1, 4, 11, 32, and 33).  However, using such is suggested by the prior art.  For example, Lingnau et al. teach IC31, and adjuvant comprising ODN1a (a DNA-based pI:C) and the peptide KLKL5KLK (KLK), where ODN1a is a TLR9 agonist having a mode of action comparable to CpG  and where KLK function as an adjuvant and a facilitator for ODN1a uptake and routing towards its intracellular target (see Abstract; p. 741-742).  Lingnau et al. teach claims 26 and 27) (see (Abstract; p. 1450, column 1, second full paragraph; p.1452, column 1, second full paragraph).
	With respect to claims 34 and 35, the vaccine of Daftarian et al., Lingnau et al., and Tafaghodi et al. must necessarily generate both antibodies and cellular immune response because all that is required to achieve such is to inject the composition into subjects.  The instant specification does not teach more than this.
	 Thus, the claimed invention was prima facie obvious at the time it was made.

10.	Claims 1, 4-11, 21-24, and 26-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daftarian et al. taken with both Lingnau et al. and Tafaghodi et .
The teachings of Daftarian et al., Lingnau et al., and Tafaghodi et al. are applied as above for claims 1, 4, 6-8, 10, 11, 21-24, 26-29, and 32-35.  Daftarian et al., Lingnau et al., and Tafaghodi et al. do not teach a poly (dI:dC) comprising both homo and heteropolymeric poly (dI:dC) (claim 5).  However, similar to poly(I:C) homopolymers, poly(I:C) heteropolymers were known and used in the prior art as adjuvants (see Hilleman et al., Abstract; column 3, lines 54-64; column 4, lines 6-8 and 43-56).  It would have been obvious to one of skill in the art, at the time the invention was made, to modify the composition of Daftarian et al., Lingnau et al., and Tafaghodi et al. by using a combination of homo and hetero heteropolymeric dI:dC to achieve the predictable result of obtaining a composition suitable for treating cancer.
Thus, the claimed invention was prima facie obvious at the time it was made.

11.	Claims 1, 4, 6-11, 21-24, and 26-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daftarian et al. taken with both Lingnau et al. and Tafaghodi et al. as evidenced by Aichinger et al., in further view of Roger (WO 96/14871).  
The teachings of Daftarian et al., Lingnau et al., and Tafaghodi et al. are applied as above for claims 1, 4, 6-11, 21-24, and 26-35.  Daftarian et al., Lingnau et al., and Tafaghodi et al. do not teach that the liposomes are dehydrated before being suspended in the carrier (claims 36-38).  Roger teaches that lyophilized liposomes comprising encapsulated agents could be directly incorporated into hydrophobic carriers (see Example 1).  One of skill in the art would have found obvious to modify the 
Thus, the claimed invention was prima facie obvious at the time it was made.

Response to Arguments
12.	The argument of superior and unexpected results is not new and was previously addressed.

The argument of unpredictability is not found persuasive.  Daftarian teaches that CpGs induce antigen-specific CTLs and IFN-[Symbol font/0x67]-producing splenocytes (p. 1, lines 12-16; p. 5, lines 10-21; p. 28, lines 22-26; Fig. 6).  Lingnau teaches ODN1a as a TLR9 agonist having a mode of action comparable to CpGs, where ODN1a induces antigen-specific CTLs and IFN-[Symbol font/0x67]-producing splenocytes (see p. 743, column 1, first full paragraph and column 2, last paragraph; p. 744, column 1, first paragraph and Fig. 2; p. 745, column 1, fourth paragraph).  Based on these combined teachings, one of skill in the art would have known that Daftarian’s CpGs and ODN1a are capable of inducing similar immune responses.  One of skill in the art would have reasonably expected that ODN1a would successfully replace the CpGs in Daftarian’s composition. 
For the same reasons, the 132 Declaration filed on 1/19/2022 is not found persuasive.  The 132 Declaration states that replacing CpGs with polyI:Cs is unpredictable because: (1) they are structurally distinct; (2) they produce different 
However, as set forth above, Daftarian’s CpG and ODN1a have the same activity with respect to inducing the antigen-specific CTLs and IFN-[Symbol font/0x67] necessary for cancer therapy.

Although the 132 Declaration states that there are three CpG classes having distinct biological properties, the rejection is not based on replacing just any CpG with ODN1a.  The rejection is based on replacing a Daftarian’s CpG with ODN1a as the prior art indicates that they are functional equivalents with respect to inducing antigen-specific CTLs and IFN-[Symbol font/0x67].
The 132 Declaration provides data showing that the IFN-[Symbol font/0x67] mRNA-inducing capacity of a tested CpG is higher than the control, while that of ODN1a is similar to the control.  However, Lingnau teaches that ODN1a is a potent inducer of IFN-[Symbol font/0x67] at the protein level.  An obviousness-type rejection is based on the teachings in the prior art and, based on the teachings in the prior art, one of skill in the art would have reasonably expected ODN1a and Daftarian’s CpG to be functional equivalents with respect to inducing IFN-[Symbol font/0x67] protein. 

The 132 Declaration states that polyI:C is not a TLR9 agonist because its activity is not ablated in TLR9 knockout mice but is ablated in MyD88 knockout mice. 
However, Schellack (Vaccine, 2006, 24: 5461-5472; of record in the parent application 12/992,512) teaches that ODN1a activity is ablated in both TLR9 and 
And even if ODN1a would not depend on TLR9 for its activity, this is not evidence of unobviousness.  Similar to Daftarian’s CpG, ODN1a induces antigen-specific CTLs and IFN-[Symbol font/0x67] protein.  One of skill in the art would have reasonably concluded that Daftarian’s CpG and ODN1a are functional equivalents with respect to inducing antigen-specific CTLs and IFN-[Symbol font/0x67] protein and thus, replacing one with the other would have been obvious.   

The argument that Aichinger is not prior art is not found persuasive because Aichinger was only used as an evidentiary reference.  

The applicant argues that Example 12 in the specification uses a DNA-based polyI:C adjuvant.  
While this is true, Example 12 does not compare the claimed composition with Daftarian’s composition.  Thus, Example 12 does not demonstrate that using polyI:C leads to superior or unexpected results when compared to Daftarian’s CpG.

The applicant notes the examiner’s statement that KLK function as an adjuvant and a facilitator for ODN1a uptake and routing towards its intracellular target.
It is true that Lingnau teaches KLK as an adjuvant and a facilitator for ODN1a uptake.  It is noted however that Lingnau teaches that KLK stimulates type 2 responses, 

Conclusion
3.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/           Primary Examiner, Art Unit 1633